Opinion by
Evans, J.
Four witnesses were called by the importer and two by the defendant. The kazoo part consists of a thin metal tube upon which is surmounted a perforated disk beneath which appears to be a piece of thin paper, and in use the operator is supposed to hum or sing a tune through this tube which, in turn, causes the paper to vibrate and it adds a quality to the tone because of the extra vibration that would not be present if the tune were hummed or the words sjooken away from the tube. This tube has been inserted in a round, cylindrical, decorated bowl which may or may not perform some function which affects the tone that comes from the kazoo. It was stipulated by counsel that Exhibit 1 (the article in question) is made entirely of metal. On the record presented the protest was sustained as to the metal kazoos only.